In the Missouri Court of Appeals
              Eastern District
APRIL 21, 2015


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED100709    STATE OF MISSOURI, RES V EDDIE BROWN, APP

2.   ED100793 STATE OF MISSOURI, RES V EVRICK BROWN, APP

3.   ED101005 STATE OF MO, RES V. ANTHONY FINERSON, APP

4.   ED101094 LARRY BETZEL, APP V STATE OF MISSOURI, RES

5.   ED101146 COREY T. BUCKLEY, APP V. STATE OF MISSOURI, RES

6.   ED101442 BARRY A. YARDLEY, APP V STATE OF MISSOURI, RES

7.   ED101500 STATE OF MISSOURI, RES V. DALE M. WRIGHT, APP